 



Alliance Advisory Partners LLC

611 Broadway, Suite 307

New York, NY, 10012

 

Todd Denkin, CEO

Digipath, Inc.

6450 Cameron St.

Las Vegas, NV, 89118

 

Dated: November 23, 2015

 

Gentlemen:

 

This letter sets forth our agreement relative to consulting services provided to
Digipath, Inc. (“DIGP” or “Client”) by the undersigned (“AAP” or “Consultant.”)

 

The Client hereby engages Consultant for a 12 month term (the “Term”),
commencing from October 1, 2015 and ending on December 31, 2016, to provide the
services (the “Services”) set forth on Exhibit A attached hereto. This agreement
may be terminated for any reason by either party on 90 days’ written notice, but
shall otherwise continue for its full term. This Agreement will automatically
renew for annual terms on each January 1 commencing with January 1, 2017 and on
each successive anniversary thereof unless first canceled by either party in
accordance herewith.

 

As full compensation for such Services, the Client shall pay Consultant the
amounts set forth on Exhibit A attached hereto, payable as provided in Exhibit
A. The Client shall reimburse Consultant for all reasonable expenses incurred by
Consultant in connection with the performance of Consultant’s Services
hereunder, including expenses incurred in connection with travel done at the
request of the Client, within the normal payroll schedule, after proof of such
expenses are delivered to Client. Any expenses over $500 must be approved by the
CEO.

 

Consultant acknowledges that Consultant is providing services hereunder as an
independent contractor, and that nothing in this Agreement shall be deemed to
constitute Consultant and the Client as joint venturers, partners or
participants in an unincorporated business or other separate entity, nor in any
manner to create any employer-employee relationship between the Client on the
one hand, and Consultant on the other hand.

 

   

 

 

While providing consulting services for the Client, Consultant may become privy
to confidential information regarding the Client. Consultant must treat such
information as confidential and refrain from disclosing any such information to
anyone including a subsequent client for Consultant’s consulting services or
employer, in accordance with the terms of this agreement. “Confidential
Information” shall mean all information or material proprietary to the Client or
designated by the Client as proprietary or confidential, which Consultant may
obtain knowledge about or access to through or as a result of Consultant’s
relationship with the Client (including without limitation all information
conceived, originated, discovered or developed in whole or in part by
Consultant). Confidential Information includes, but is not limited to, the
following types of information and other information of a similar nature
(whether or not reduced to practice or to writing in preliminary, intermediate
or final form): financial condition, operations, assets and liabilities,
business plans, research, development plans, processes, procedures, intellectual
property, trade secrets, market research, marketing techniques and plans,
business strategies, customer names and other information related to customers,
price lists, pricing policies and other financial information. Notwithstanding
the foregoing, Consultant’s confidentiality obligations do not extend to
information which (i) is or becomes generally known to companies engaged in the
same or similar businesses as the parties hereto on a non-confidential basis,
through no wrongful act of Consultant; (ii) is lawfully obtained by Consultant
from a third party without any obligation to maintain the information
proprietary or confidential; (iii) is known by Consultant prior to disclosure
hereunder without any obligation to keep it confidential; or (iv) is compelled
by law (e.g. by oral questions, interrogatories, requests for information or
documents, subpoena, civil investigative demand or other process) to be
disclosed.

 

Both during and after Consultant’s contractual relationship with the Client,
Consultant agrees not to use Confidential Information for any purpose other than
in conjunction with Consultant’s work hereunder. Consultant agrees to protect
the Confidential Information from disclosure to anyone other than other than the
Client’s employees and approved contractors and representatives, if any, who
have a business-related need to have access to such Confidential Information in
connection with the purposes of this Agreement. Nothing contained in this
Agreement is intended to equate “Confidential Information” as defined herein,
with “Inside Information” as that term is defined by Federal or State Securities
laws.

 

Consultant agrees to comply with all applicable federal, state, county and local
laws, ordinances, regulations and codes in the provision of services under this
Agreement. Consultant agrees to hold the Client harmless and defend and
indemnify the Client against any liability that the Client sustains or incurs in
connection with any claim or suit alleging (i) that Consultant’s services
provided hereunder fail to comply with applicable federal, state, county or
local laws, ordinances, regulations and codes, or (ii) that materials provided
by Consultant to the Client in connection with such services infringe any
proprietary rights of others or applicable law; provided Consultant are given
notice and reasonable assistance in defending the claim or action.

 

Client hereby indemnifies Consultant and Consultant hereby indemnifies Client
against all claims liabilities damages or costs, including without limitation
reasonable attorney’s fees, arising from any action taken by Consultant or
Client in the good faith performance of duties pursuant hereto, provided that
such claim does not result from the knowing intentional and felonious act of
Consultant and/or Client.

 

   

 

 

If the Parties believe that this letter accurately sets forth their agreement,
please so indicate by signing below.

   

DIGIPATH, INC.   ALLIANCE ADVISORY PARTNERS, LLC           By: /s/ Todd Denkin  
By: /s/ Joe Bianc   Todd Denkin, CEO     J.J. Bianco, CEO

  

Exhibit A—Services; Compensation

 

This Exhibit A is attached to, and made a part of, the Letter Agreement dated as
of November 23, 2015 by and between Digipath, Inc. and Alliance Advisory
Partners, LLC.

 

Services. The services shall consist of oversight, negotiation and documentation
of agreements between Client and potential acquisition targets, as well as more
general business development activities on behalf of Client and its subsidiaries
and affiliates with particular emphasis on activities in jurisdictions other
than Nevada, and particular emphasis on activities or acquisitions of target
companies in the marijuana testing, media and education businesses. Consultant
will also assist Client and its CEO with general management issues, and in the
selection and retention of appropriate corporate personnel and professionals.

 

Compensation. AAP shall be entitled to a monthly fee of $4,000 payable as
follows: $2,000 will be paid each month in advance and $2,000 will be accrued
until DigiPath Labs, Inc. becomes “break even”. In addition AAP shall receive
reasonable success fees for completed transactions to be negotiated in good
faith. Also, commencing on January 1, 2016, if no notice of cancellation has
been issued prior thereto, Client shall pay to or at the direction of AAP
500,000 shares of its common stock for each calendar year services are provided
pursuant hereto, in advance. Such shares shall be ratably subject to a “claw
back” if this Agreement is terminated during any such year.

 



   

 

 

